NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 discloses a limitation, “the control device does not cause the welding device to perform the resistance welding when the inspection value satisfies a second condition.”  One of ordinary skill in the art does not fully understand how the first and second inspection values are being satisfied by just one inspection value.
Claim 8 discloses a limitation, “the inspection value being obtained by an inspection of a weld zone formed by the resistance welding.” One of ordinary skill in the art does not fully understand how an action (inspection) can obtain a value while it is not any detector or so. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujii et al. (5,343,011, “Fujii”).
Regarding Claim 8, Fujii teaches a control device (Fig.1) controlling a welding device performing resistance welding (col.5; line 19 – col.8; line 4), the control device modifying a setting value for the resistance welding based on an inspection value (a reference nugget diameter RDn may be considered as a first condition. Further, (col.4; lines 49-54) discloses “an estimated diameter of nugget which is formed in the work to be welded is obtainable on the basis of the welding voltage VT and the detected voltage VA, and the estimated diameter of the nugget is compared with a predetermined reference value.” Thus, the control device modifying a setting value for the resistance welding based on estimated nugget diameter), the inspection value being obtained by an inspection of a weld zone formed by the resistance welding ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding based on the nugget diameter estimated from the temperature distribution (the inspection value obtained by inspection of the welding portion formed by the resistance welding)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii.
Regarding Claim 1, Fujii teaches a control device (Fig.1) controlling a welding device performing resistance welding (col.5; line 19 – col.8; line 4), when an inspection value satisfies a first condition (a reference nugget diameter RDn may be considered as a first condition. Further, (col.4; lines 49-54) discloses “an estimated diameter of nugget which is formed in the work to be welded is obtainable on the basis of the welding voltage VT and the detected voltage VA, and the estimated diameter of the nugget is compared with a predetermined reference value.”), the control device modifies a setting value for the resistance welding and causes the welding device to perform the resistance welding, the inspection value being obtained by an inspection of a weld zone formed by the resistance welding ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding based on the nugget diameter estimated from the temperature distribution (the inspection value obtained by inspection of the welding portion formed by the resistance welding)).
Fujii does not explicitly teach that the control device does not cause the welding device to perform the resistance welding when the inspection value satisfies a second condition.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Fujii art to arrive at the instant invention because (col.7; lines 25-27) discloses “When the estimated nugget diameter Dn is equal or larger than the reference nugget diameter RDn, it is determined that the work has been adequately welded”. Utilizing the teaching regarding adequate welding as the second condition, one of ordinary skill in the art may instruct the control device to stop the welding step. Therefore, in the control device of Fujii, it is determined whether or not the nugget diameter is an extreme value, and when the nugget diameter is not an extreme value (when the first condition is satisfied), the above change is made, and when the nugget diameter is an extreme value such as zero or the adequate weldment is done (when the second condition is satisfied), welding is not performed by the control device. 
Regarding Claim 2, the control device according to claim 1 is taught by Fujii.
Fijii does not explicitly teach that the first condition includes a condition of the inspection value being within a first range, the first range being prescribed, and the second condition includes a condition of the inspection value being within a second range, the second range being prescribed.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Fujii art to arrive at the instant invention because (col.7; lines 25-27) discloses “When the estimated nugget diameter Dn is equal or larger than the reference nugget diameter RDn, it is determined that the work has been adequately welded”. One of ordinary skill in the art may incorporate a prescribed first range in Fijii’s “reference nugget diameter RDn” since using such prescribed range is well known in the art. As to “the second condition includes a condition of the inspection value being within a second range, the second range being prescribed,” Fijii teaches in (col.7; lines 25-27) that “When the estimated nugget diameter Dn is equal or larger than the reference nugget diameter RDn, it is determined that the work has been adequately welded.” One of ordinary skill in the art may incorporate a prescribed second range in Fijii’s “estimated nugget diameter Dn” since using such prescribed range is well known in the art.

Regarding Claim 3, the control device according to claim 2 is taught by Fujii.
Fijii does not explicitly teach that the first condition further includes a condition of the inspection value not being an outlier with respect to a plurality of previous inspection values.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Fujii art to arrive at the instant invention because when the nugget diameter is an extreme value such as zero or the adequate weldment is done (when the second condition is satisfied), welding is not performed by the control device (col.6; line 62 – col.7; line 5). Further, it could have been easily conceived by one of ordinary skill in the art to adopt a conventionally well-known technique when determining whether the nugget diameter is an extreme value in the control device described in (col.6; line 62 – col.7; line 5). Furthermore, ignoring the outlier is a conventionally well-known technique.

Regarding Claim 4, the control device according to claim 1 is taught by Fujii.
Fijii further teaches that the control device receives the inspection value and determines whether or not the inspection value satisfies the first condition or the second condition (col.7; lines 20-30).  

Regarding Claim 5, the control device according to claim 1 is taught by Fujii.
Fijii further teaches that the welding device performs resistance spot welding as the resistance welding (col.1; lines 6-9, col.4; lines 44-46).  

Regarding Claim 6, the control device according to claim 5 is taught by Fujii.
Fijii further teaches that the inspection value is at least one selected from a diameter of the weld zone, a thickness of the weld zone, or a depth of a surface of the weld zone (col.4; lines 44-54 discloses the estimated diameter of nugget as a diameter of the weld zone).  

Regarding Claim 7, the control device according to claim 5 is taught by Fujii.
Fijii further teaches that the setting value is at least one selected from a magnitude of a current supplied to a member in which the weld zone is formed, a supply time of the current, or a pressure applied to the member ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding based on the nugget diameter estimated from the temperature distribution).  

Regarding Claim 13, Fujii teaches a control method for controlling a welding device performing resistance welding (col.5; line 19 – col.8; line 4), comprising: when an inspection value satisfies a first condition (a reference nugget diameter RDn may be considered as a first condition. Further, (col.4; lines 49-54) discloses “an estimated diameter of nugget which is formed in the work to be welded is obtainable on the basis of the welding voltage VT and the detected voltage VA, and the estimated diameter of the nugget is compared with a predetermined reference value.”), modifying a setting value for the resistance welding and causing the welding device to perform the resistance welding, the inspection value being obtained by an inspection of a weld zone formed by the resistance welding ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding based on the nugget diameter estimated from the temperature distribution (the inspection value obtained by inspection of the welding portion formed by the resistance welding)).
Fujii does not explicitly teach regarding not causing the welding device to perform the resistance welding when the inspection value satisfies a second condition.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Fujii art to arrive at the instant invention because (col.7; lines 25-27) discloses “When the estimated nugget diameter Dn is equal or larger than the reference nugget diameter RDn, it is determined that the work has been adequately welded”. Utilizing the teaching regarding adequate welding as the second condition, one of ordinary skill in the art may instruct the control device to stop the welding step. Therefore, in the control device of Fujii, it is determined whether or not the nugget diameter is an extreme value, and when the nugget diameter is not an extreme value (when the first condition is satisfied), the above change is made, and when the nugget diameter is an extreme value such as zero or the adequate weldment is done (when the second condition is satisfied), welding is not performed by the control device. 

Regarding Claim 14, the control method according to claim 13 is taught by Fujii.
Fijii further teaches that the inspection value is at least one selected from a diameter of the weld zone, a thickness of the weld zone, or a depth of a surface of the weld zone (col.4; lines 44-54 discloses the estimated diameter of nugget as a diameter of the weld zone).  

Regarding Claim 15, the control method according to claim 13 is taught by Fujii.
Fijii further teaches that the setting value is at least one selected from a magnitude of a current supplied to a member in which the weld zone is formed, a supply time of the current, or a pressure applied to the member ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding based on the nugget diameter estimated from the temperature distribution).  

Regarding Claim 16, Fujii teaches a method for manufacturing a joined body, the joined body including a plurality of members joined at a weld zone formed by resistance welding (col.5; line 19 – col.8; line 4), the method comprising: when an inspection value satisfies a first condition (a reference nugget diameter RDn may be considered as a first condition. Further, (col.4; lines 49-54) discloses “an estimated diameter of nugget which is formed in the work to be welded is obtainable on the basis of the welding voltage VT and the detected voltage VA, and the estimated diameter of the nugget is compared with a predetermined reference value.”), performing the resistance welding after modifying a setting value of the resistance welding for manufacturing an other joined body, the inspection value being obtained by an inspection of the weld zone of one of the joined bodies ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding during manufacturing based on the nugget diameter estimated from the temperature distribution (the inspection value obtained by inspection of the welding portion formed by the resistance welding)). 
Fujii does not explicitly teach regarding not performing the resistance welding to manufacture the other of the joined bodies when the inspection value satisfies a second condition.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Fujii art to arrive at the instant invention because (col.7; lines 25-27) discloses “When the estimated nugget diameter Dn is equal or larger than the reference nugget diameter RDn, it is determined that the work has been adequately welded”. Utilizing the teaching regarding adequate welding as the second condition, one of ordinary skill in the art may instruct the control device to stop the welding step during manufacturing the other of the joined bodies. Therefore, in the control device of Fujii, it is determined whether or not the nugget diameter is an extreme value, and when the nugget diameter is not an extreme value (when the first condition is satisfied), the above change is made, and when the nugget diameter is an extreme value such as zero or the adequate weldment is done (when the second condition is satisfied), welding is not performed by the control device during manufacturing. 

Regarding Claim 17, the manufacturing method according to claim 16 is taught by Fujii.
Fijii further teaches that resistance spot welding is performed as the resistance welding (col.1; lines 6-9, col.4; lines 44-46).  

Regarding Claim 18, the manufacturing method according to claim 17 is taught by Fujii.
Fijii further teaches that the inspection value is at least one selected from a diameter of the weld zone, a thickness of the weld zone, or a depth of a surface of the weld zone (col.4; lines 44-54 discloses the estimated diameter of nugget as a diameter of the weld zone).  

Regarding Claim 19, the manufacturing method according to claim 16 is taught by Fujii.
Fijii further teaches that the setting value is at least one selected from a magnitude of a current supplied to the plurality of members, a supply time of the current, or a pressure applied to the members ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution.).  

Regarding Claim 20, Fujii teaches a storage medium (Fig.1; a memory 12 or 14) storing a program causing a computer (Fig.1; element 10) to control a welding device performing resistance welding (col.4; lines 42-46, col.5; line 19 – col.8; line 4), when an inspection value satisfies a first condition (a reference nugget diameter RDn may be considered as a first condition. Further, (col.4; lines 49-54) discloses “an estimated diameter of nugget which is formed in the work to be welded is obtainable on the basis of the welding voltage VT and the detected voltage VA, and the estimated diameter of the nugget is compared with a predetermined reference value.”), the computer modifies a setting value for the resistance welding and causes the welding device to perform the resistance welding, the inspection value being obtained by an inspection of a weld zone formed by the resistance welding ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding based on the nugget diameter estimated from the temperature distribution (the inspection value obtained by inspection of the welding portion formed by the resistance welding)).
Fujii does not explicitly teach that the computer does not cause the welding device to perform the resistance welding when the inspection value satisfies a second condition.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Fujii art to arrive at the instant invention because (col.7; lines 25-27) discloses “When the estimated nugget diameter Dn is equal or larger than the reference nugget diameter RDn, it is determined that the work has been adequately welded”. Utilizing the teaching regarding adequate welding as the second condition, one of ordinary skill in the art may instruct the control device or computer to stop the welding step. Therefore, in the control device of Fujii, it is determined whether or not the nugget diameter is an extreme value, and when the nugget diameter is not an extreme value (when the first condition is satisfied), the above change is made, and when the nugget diameter is an extreme value such as zero or the adequate weldment is done (when the second condition is satisfied), welding is not performed by the control device or computer. 

Regarding Claim 21, the storage medium according to claim 20 is taught by Fujii.
Fijii further teaches that the welding device performs resistance spot welding as the resistance welding (col.1; lines 6-9, col.4; lines 44-46).  

Regarding Claim 22, the storage medium according to claim 21 is taught by Fujii.
Fijii further teaches that the inspection value is at least one selected from a diameter of the weld zone, a thickness of the weld zone, or a depth of a surface of the weld zone (col.4; lines 44-54 discloses the estimated diameter of nugget as a diameter of the weld zone).  

Regarding Claim 23, the storage medium according to claim 21 is taught by Fujii.
Fijii further teaches that the setting value is at least one selected from a magnitude of a current supplied to a member in which the weld zone is formed, a supply time of the current, or a pressure applied to the member ((col.5; lines 19-48 and col.6; line 62 – col.7; line 8) disclose a control device to control a welding apparatus to which resistance welding is performed, using a material, a sheet thickness and a welding current value of a welding material 4 stored in a memory circuit 12 or 14, and using a welding current value, based on a temperature distribution. There is described a control device which detects the welding material temperature, and changes the output value of the welding power supply when executing the resistance welding based on the nugget diameter estimated from the temperature distribution). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fijii as applied to claim 1 above, and further in view of Boulware et al. (US 2016/0231291 A1, “Boulware”).

Regarding Claim 9, a control system, comprising: the control device according to claim 1 is taught by Fujii.
Fijii does not teach a detector transmitting an ultrasonic wave toward the weld zone and detecting a reflected wave; and a processing device performing the inspection based on a detection result of the reflected wave, and calculating the inspection value.  
However, Boulware teaches a method and apparatus for characterizing a spot weld, including acquiring a sequence of A-scans from an ultrasonic phased array, wherein the A-scans describe individual portions of a field of view of the phased array [Abstract], wherein the apparatus or method comprising a detector (fig.1; element 200) transmitting an ultrasonic wave toward the weld zone and detecting a reflected wave (shown in fig.1 and discussed in [0006]-[0008]); and a processing device (fig.1; element 300, a computerized controller [0008]) performing the inspection based on a detection result of the reflected wave, and calculating the inspection value (shown in fig.1 and discussed in [0006]-[0008]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ultrasonic probe and the computerized controller of Boulware in the system of Fujii since these are known structure in the field of spot welding and the modified structure would provide an automated system for conducting weld inspection that provides rapid, efficient, and reliable charactetization and evaluation of spot welds and other welds [0004].

Regarding Claim 10, the control system according to claim 9 is taught by Fujii in view of Boulware.
Boulware further teaches a manipulator, the detector being provided at a tip of the manipulator ([0080] discloses that the invention provides alignment feedback. Alignment of the probe, whether manually or robotically manipulated, is crucial to obtaining proper signal strength and beam orientation through the weld. Therefore, some means of feedback is important for providing an operator or robot controller with the means to properly adjust. Thus, the probe/detector may be provided at a tip of the manipulator or robot arm.).  

Regarding Claim 11, the control system according to claim 9 is taught by Fujii in view of Boulware.
Fujii in view of Boulware further teaches the processing device determines whether or not the inspection value satisfies the first condition or the second condition, and transmits a determination result of the determination to the control device ((col.7; lines 25-27) discloses “When the estimated nugget diameter Dn is equal or larger than the reference nugget diameter RDn, it is determined that the work has been adequately welded”. Utilizing the teaching regarding adequate welding as the second condition, one of ordinary skill in the art may instruct the control device to stop the welding step. Therefore, in the control device of Fujii, it is determined whether or not the nugget diameter is an extreme value, and when the nugget diameter is not an extreme value (when the first condition is satisfied), the above change is made, and when the nugget diameter is an extreme value such as zero or the adequate weldment is done (when the second condition is satisfied), welding is not performed by the control device. (Col.4; lines 42-46) further teaches, “A calculation system is composed of the CPU 10, memories 12 and 14, a display apparatus 18, a key board 20 and a printer 22. A control signal for the resistance spot welder based on the calculation in the calculation system is output to the output circuit 16.” Thus, the processing device or CPU is capable of determining whether or not the inspection value satisfies the first condition or the second condition, and transmits/outputs a determination result of the determination to the control device).  

Regarding Claim 12, Fujii teaches a welding system (Fig.1), comprising: the control system according to claim 9 is taught by Fujii in view of Boulware.
Fujii further teaches the welding device (fig.3 is a side view of a relevant part of a resistance spot welder).  

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Spencer et al. (US 2015/0253288 A1) teaches an automated system for non-destructively evaluating spot welds that includes at least one matrix phased array probe; a fixture adapted to be mounted on a robot or other mechanical actuator, wherein the fixture is further adapted to retain the at least one matrix phased array probe; and an enclosure that includes ultrasonic phased array transmitting and receiving circuitry in electrical communication with the at least one input [Abstract].



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855